Citation Nr: 1113196	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-21 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to September 23, 2002, for an award of a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1957 to November 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran was scheduled to appear for a Board hearing in September 2008.  He failed to report for this hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to an effective date prior to September 23, 2002, for an award of a TDIU rating is warranted.

Awards of TDIU are governed by the effective date rules applicable to awards of increased compensation.  See, e.g., Hurd v. West, 13 Vet. App. 449 (2000).  The general rule is that the effective date of such an award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400(o)(1) (2010).  Date of receipt means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2010).

An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997).

In all other cases, the effective date will be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2010); VAOPGCPREC 12-98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).

In determining an effective date for an award of a TDIU, VA must make two essential determinations.  It must determine (1) when a claim for TDIU was received, and (2) when a factually ascertainable increase in disability occurred so as to warrant entitlement to TDIU.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2010).

With regard to the second of the aforementioned determinations (when a factually ascertainable increase in disability occurred so as to warrant entitlement to TDIU), the Board notes that TDIU may be awarded, where a veteran's scheduler rating is less than total, if evidence is received to show that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. § 4.16 (2010).  Normally, consideration is given to such an award only if the veteran has a single service-connected disability ratable at 60 percent or more, or if he has two or more such disabilities with a combined rating of 70 percent or more, with at least one disability ratable at 40 percent or more.  38 C.F.R. § 4.16(a) (2010).  However, failure to satisfy these percentage standards is not an absolute bar to an award of TDIU.  38 C.F.R. § 4.16(b) (2010).  Rather, "[i]t is the established policy of [VA] that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled."  Id.

As the events that gave rise to the Veteran's current claim are somewhat complex, the Board will briefly describe the relevant evidence and procedural history of this case below.

In a March 1980 rating decision, the Veteran was awarded a 20 percent rating for his service-connected residuals of a compression fracture of fourth thoracic vertebra, effective May 21, 1979.  In a January 1981 decision, the Board denied entitlement to an increased rating for that disability. 

Private hospital records dated in June 1989 detailed that the Veteran suffered from a herniated left L4-5 disc and underwent a hemilaminectomy of L4-5 as well as laminotomy of right L5-S1 with negative exploration.  Additional records dated in July 1989 detailed that the Veteran underwent a quadruple bypass graft secondary to coronary artery disease in 1982. 

In a statement dated on August 17, 1989, the Veteran indicated that he would like his disability to be reevaluated for more compensation.

In a December 1989 rating decision, the RO continued the previously assigned 20 percent rating for the Veteran's service-connected thoracic spine residuals.

During a RO hearing on May 24, 1990, the Veteran testified that he sometimes used a cane, did no lifting or work around the house, had muscle spasms in his back, wore a corset-type back brace, had difficulty driving, and required assistance when dressing.  He reported that he had not been employed since 1982 due to medical complications.  It was indicated that he underwent heart surgery and that his last full time employment was as a foreman in construction.  Regarding his back, he detailed that his service-connected disability created problems on the job by limiting the positions he could get into and the types of jobs he would pick.  He further reported missing a lot of work in the construction industry and that his back disability was among the reasons he had not worked since 1982.
 
In an August 1990 RO Hearing Officer's Decision, the 20 percent evaluation was continued for the Veteran's service-connected spine residuals.  It was noted that the Veteran last worked in 1982 as a construction foreman and was not working due to medical complications, including heart and lumbar disk surgery. 

In a July 1991 rating decision, the RO indicated that it had conducted an administrative review requested by the Veteran's representative, continuing the assignment of a 20 percent evaluation for Veteran's service-connected thoracic spine residuals and a noncompensable evaluation the service-connected lumbosacral strain, each effective May 21, 1979.  It was noted that evidence of record showed that the Veteran had worked as a construction worker since discharge from service and had a history of an intercurrent lower back injury in June 1979 while working on a hay baler. 

In May 1994, the Board remanded the matters of entitlement to service connection for degenerative disc disease of the lumbar spine with postoperative residuals, entitlement to a rating in excess of 20 percent for residuals of compression fracture of the fourth dorsal vertebrae, and entitlement to a compensable rating for lumbosacral strain to the RO for additional development, include obtaining a VA examination.  

In a November 1994 rating decision, the RO assigned a 20 percent rating for the Veteran's service-connected lumbosacral strain residuals, to include disk herniation at L4-5 and L5-S1, effective August 17, 1989.  The RO also denied entitlement to service connection for degenerative changes of the cervical spine. 

In a March 1996 decision, the Board denied entitlement to an evaluation in excess of 20 percent for residuals of compression fracture of the fourth dorsal vertebra.  The Board remanded the claims of entitlement to service connection for a chronic cervical spine disorder and entitlement to an increased evaluation for lumbosacral strain with post operative residuals of disk herniation at L4-5 and L5-S1, currently rated as 20 percent disabling, for additional development. 

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 1997 Order, the Court dismissed the appeal, finding that the Board's decision on the Veteran's claim for entitlement to an evaluation in excess of 20 percent for residuals of compression fracture of the fourth dorsal vertebra was not a final order subject to appeal because that claim was inextricably intertwined with the remanded claims that remained undecided by and pending before the Secretary. 

In a December 1997 rating decision, the RO assigned a 40 percent rating for the Veteran's service-connected lumbosacral strain residuals, to include disk herniation at L4-5 and L5-S1, effective August 17, 1989.  The RO also again denied entitlement to service connection for chronic cervical spine disorder. 

In an August 1998 decision, the Board denied entitlement to service connection for a chronic cervical spine disorder and entitlement to an increased rating for lumbosacral strain with postoperative residuals of disc herniation at L4-5 and L5-S1, currently evaluated as 40 percent disabling. 

Additional private treatment notes dated in 1999 and 2000 showed that the Veteran was treated for an abdominal aortic aneurysm as well as underwent a re-do bypass operation in 1999. 

The Veteran appealed the August 1998 decision to the Court.  In a March 2001 Order, the Court vacated the appeal, remanding the claims for readjudication under the VCAA.

In an October 2001 statement, H. G., D. C., indicated that the Veteran was being treated for neck pain, upper back pain, and headaches.  He reported that the Veteran would need several treatments per month for the rest of his life to remain functional. 

In February 2002, the Board remanded the matters of entitlement to service connection for a chronic cervical spine disorder and entitlement to an increased rating for lumbosacral strain with postoperative residuals of disc herniation at L4-5 and L5-S1, currently evaluated as 40 percent disabling, to the RO for additional development, include providing VCAA notice and obtaining a VA examination as well as private treatment records.  

In a July 2003 decision, the Board denied entitlement to service connection for a chronic cervical spine disorder and entitlement to an increased rating for lumbosacral strain with postoperative residuals of disc herniation at L4-5 and L5-S1, currently evaluated as 40 percent disabling. 

The Veteran appealed the Board's decision to the Court.  In an October 2003 Joint Motion for Remand, it was noted that the Board failed to ensure that the requirements of 38 U.S.C.A. § 5103(a) were met.  In an October 2003 Order, the Court vacated the Board's July 2003 decision and remanded the matters for readjudication in light of the Joint Motion.

Thereafter, on June 15, 2004, the RO received a claim for entitlement to TDIU along with a private medical opinion from C. N. B., M. D.  In his June 2004 opinion, the private physician opined that the Veteran has been unable to obtain or maintain employment due to his service-connected spine disabilities since 1982.  He indicated that during that year the Veteran had sciatica and back pains and was unable to obtain or maintain gainful employment because of his spine disabilities.  It was further noted that his medical opinion was based on the history provided during his interview of the Veteran in June 2004 as well as the Veteran's May 1990 hearing testimony that he was unable to obtain employment since 1982. 

In July 2004, the Board remanded the matters of entitlement to service connection for a chronic cervical spine disorder and entitlement to an increased rating for lumbosacral strain with postoperative residuals of disc herniation at L4-5 and L5-S1, currently evaluated as 40 percent disabling, to the RO for additional development, include providing VCAA notice and obtaining a VA medical opinion. 

In a November 2004 VA examination report, a VA physician opined that the Veteran was not employable in an occupation that would require lifting more than 15 pounds or a job that would require repetitive bending over at the lumbosacral spine or thoracic spine.  He felt the Veteran could possibly entertain sedentary employment only. 

In a December 2004 rating decision, the RO awarded the Veteran separate 10 percent ratings for chronic L5 radiculopathy of the right and left lower extremities associated with his service-connected lumbosacral strain residuals, each effective September 23, 2002 (the effective date of the amended spine regulations).  

In December 2004, records from SSA were associated with the file.  An April 1984 SSA disability determination report listed a primary diagnosis of coronary arteriosclerosis, indicating that the disability began in September 1982. 

A February 2005 VA examination report, executed by a VA physician's assistant and signed by the VA physician, listed diagnoses of left hip condition, T5 compression fracture, moderate degenerative disc disease of the cervical spine, status post lumbar spine surgery with degenerative disc disease, spondylosis, and chronic bilateral lower extremity L5 radiculopathy with limited range of motion, hypertension, coronary artery disease status post coronary artery grafting, abdominal aortic aneurysm, and diabetes mellitus.  It was noted that the Veteran's service-connected conditions would not preclude employment in a sedentary job.  The examiner indicated that the Veteran was unable to work in a position that would require physical labor, in part due to his arthritis and heart disease as well as due to his advanced age.  

During an October 2005 hearing for the issues of entitlement to increased ratings and entitlement to a TDIU rating, the Veteran reported that he had not worked since 1982 and had been treated consistently for his service-connected lumbar and thoracic spine disabilities since 1989.  The Veteran's private physician, C. N. B., M. D., again indicated that the Veteran was unemployable due to his service-connected disabilities. 

In a March 2006 decision, the Board denied entitlement to service connection for a chronic cervical spine disorder, entitlement to increased ratings for lumbosacral strain as well as radiculopathy of the right and left lower extremity, and granted entitlement to a TDIU rating.  The Board remanded the issue of entitlement to an effective date prior to September 23, 2002, for the separate evaluations for radiculopathy of the lower extremities.  

In a November 2006 VA Form 21-8940, the Veteran indicated that he became too disabled to work as of October 1982.  In a November 2006 rating decision, the RO effectuated the grant of a TDIU with an interim effective from December 22, 2004.  The Veteran disagreed with the assigned effective date.  Subsequently, the RO issued a supplemental rating decision that established an effective date of September 23, 2002.  It was noted that September 23, 2002, was the first date that the Veteran was found to meet the scheduler requirements for consideration of entitlement to a TDIU rating. 

The Veteran continued to express disagreement with effective date assigned for his TDIU rating.  He perfected his appeal with the timely submission of his substantive appeal in March 2008.

In a September 2008 statement, a private physician, I. P. W., M. D., indicated that the Veteran had been treated for his back pain since 1982 and continued to suffer from chronic back pain and chronic lumbar radiculopathy up to the present time. 

In an April 2009 decision, the Board denied the Veteran's claim for an effective date earlier than September 23, 2002.  The Board found that there were no express or implied claims in the record prior to June 2004.  He appealed the Board's decision to the Court.  In a November 2009 Joint Motion for Partial Remand, the parties indicated that a remand was necessary "because the Board did not provide an adequate statement of the reasons or bases regarding its statement that there were no communications before June 2004 that 'expressly or impliedly raised the issue of TDIU' in light of the statements that [the Veteran] made at the May 24, 1990 hearing."  In a December 2009 Order, the Court vacated the Board's April 2009 decision and remanded the earlier effective date issue to the Board for readjudication in light of the Joint Motion.

In a March 2010 decision, the Board again denied the Veteran's claim, finding that the Veteran had filed an informal claim of entitlement to TDIU on May 24, 1990.  The Board further determined that the Veteran's May 1990 TDIU claim was final, as it was implicitly denied in the Hearing Officer's May 1990 decision and the RO's July 1991 rating decision.  Finally, it was noted that the Veteran did not indicate disagreement with the implied denial of his TDIU claim or he raise a CUE challenge (as noted in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006)).

The Veteran appealed the Board's decision to the Court.  In a July 2010 Joint Motion for Remand, the parties agreed that the Board administratively erred in its determination that the May 1990 informal TDIU claim was denied as a separate claim and subsequently became final.  A review of the record was noted to show that the Veteran has continued his appeal for claims of increased disability ratings since the August 1990 and July 1991 decisions.  The parties agreed that entitlement to a TDIU rating was raised by the record prior to September 23, 2002, in the context of the current appeal.  It was further noted that case law indicates that the issue of entitlement to a TDIU rating as presented in this case is not a separate issue from the Veteran's other appealed claims.  Thus, the fact that he did not express disagreement with the RO's implicit denial of his TDIU claim in August 1990 or July 1991 is not determinative and the Board's reliance on Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) appeared misplaced. 

In an August 2010 Order, the Court vacated the Board's March 2010 decision and remanded this matter for readjudication in light of the Joint Motion.

Once a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Further, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

Under the Court's reasoning in Rice, the inferred claim for a TDIU rating is considered part of the Veteran's August 1989 claim for an increased rating for his service-connected thoracic spine disability.  Therefore, even though the Veteran's formal claim for a TDIU rating was not received by VA until many years later in November 2006, an informal claim for a TDIU was actually received on August 17, 1989, the date the claim for an increased rating for a thoracic spine disability was received.

Based on the foregoing, the Board notes that the informal claim on August 17, 1989, is the earliest pending TDIU claim of record.  However, in this case, a TDIU rating has been granted effective from September 23, 2002, more than a year after that claim.  The Board notes that September 23, 2002, is the earliest date that the Veteran met the criteria for entitlement to a TDIU rating under 38 C.F.R. § 4.16(a) based on the assignment of the combined 60 percent rating for his service-connected musculoskeletal disabilities of common etiology.

Consequently, the only remaining question in this case is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extraschedular evaluation under 38 C.F.R. § 4.16(b) during the time period prior to September 23, 2002.

Specifically, if a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed as instructed in 38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; see also Van Hoose v. Brown.  

However, the Board itself cannot assign an extraschedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased rating case.  Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Since the Board itself cannot assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  

The Board notes that some of the evidence of record (to include the May 1990 and October 2005 hearing transcripts as well as the June 2004 private medical opinion from C. N. B., M. D.) does show that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected spine disabilities prior to the assignment of a TDIU rating effective from September 23, 2002.  Consequently, based on the foregoing discussion, the AMC should refer this claim to the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Submit the claim to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321(b). 

2.  Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case with consideration of all evidence obtained since the issuance of the statement of the case in January 2008.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

